Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. (US Patent Application 2016/0082697 A1, published 24 Mar. 2016, hereinafter Hara) and evidence provided by Merriam-Webster (“polyvinyl acetal,” accessed 31 May 2022, hereinafter Merriam-Webster).
Regarding claims 1, 5, and 7-8, Hara teaches an infrared shielding sheet (Item 2, infrared reflective layer) comprising a high refractive index resin layer containing fine particles and a low refractive index resin layer containing fine particles (Abstract).  As shown in Figure 3, Hara’s infrared shielding sheet (infrared reflective layer) has a reflective peak between 350 and 450 nm and a second peak at about 1100 nm, and the reflectances at these two peaks are about 42% and 66%, respectively (Figure 3).  Hara teaches his interlayer for glass comprises first and second interlayer films (Items 3 and 3’, respectively, Figure 6, reproduced below, first and second resin layers) on each side on his infrared shielding sheet (Item 2, infrared reflective layer) (paragraph 0125), and his first and second interlayer films (first and second resin layers) contain polyvinyl acetal (paragraph 0107).  Hara teaches his first and second interlayer films (first and second resin films) comprise an infrared absorption coloring matter (coloring agent) (paragraph 0072).


    PNG
    media_image1.png
    844
    903
    media_image1.png
    Greyscale

As evidenced by Merriam-Webster, polyvinyl acetal is a thermoplastic resin (page 2).
In light of the overlap between the interlayer film and that disclosed by Hara, it would have been obvious to one of ordinary skill in the art to use an interlayer film that is both disclosed by Hara and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention. 
Regarding claim 3, Hara teaches the elements of claim 1, and Hara teaches the infrared absorption coloring matter (coloring agent) is phthalocyanine coloring matter or a naphthalocyanine coloring matter (paragraph 0074)
Regarding claim 4, Hara teaches the elements of claim 1, and Hara teaches that the first and second interlayer films (first and second resin films) comprise heat ray shielding fine particles (paragraph 0108).
Regarding claims 6 and 9, Hara teaches the elements of claims 1 and 7, and Hara teaches that the first and second interlayer films (first and second resin films) comprise plasticizer (paragraph 0108).
Regarding claim 10, Hara teaches the elements of claim 1, and Hara teaches an infrared shielding sheet to be used as a laminated glass (paragraph 0001) in which his interlayer film, comprising his first interlayer film (Item 3, first resin layer), infrared shielding sheet (Item 2, infrared reflective layer), and his second interlayer film (Item 3’, second resin layer), is interposed between two glass plates (Items 5 and 5’).
Regarding claim 11, Hara teaches the elements of claim 10, and Hara teaches that the intended purpose of his laminated glass is as a window glass of a house or vehicle (paragraph 0119).  
It is the examiner’s position that one of ordinary skill in the art would recognize that as a window in a house or a vehicle one glass plate (first or second glass member) would be situated on a side of the exterior space and one glass plate (first or second glass member) would be situated on a side of the interior space.  Further, the assignment of “first” and “second” designations between Hara and the claimed invention are based on based on different criteria, and therefore, the configurations of the laminated glass of Hara and the claimed invention are the same.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tsunoda and Izu (US Patent Application 2016/0154153 A1, published 02 Jun. 2016, hereinafter Tsunoda) in view of Noguchi and Morohoshi (JP 2012/254915 A, published 27 Dec. 2012, hereinafter Noguchi).
Regarding claims 1-2 and 7, Tsunoda teaches an interlayer for laminated glass comprising an organic coloring matter (coloring agent), a metal element, a thermoplastic resin and a plasticizer (Abstract).  Tsunoda teaches an infrared reflection layer (Item 3), with a first resin layer on one side of the infrared reflection layer (Item 1), and a second resin layer on the other side of the infrared reflection layer (Item 2) (paragraph 0021 and Figures 1 and 3, reproduced below).  Tsunoda teaches that the first resin layer contains an organic coloring matter (paragraph 0084).


    PNG
    media_image2.png
    490
    804
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    686
    896
    media_image3.png
    Greyscale


Tsunoda does not disclose the amount of reflection at a wavelength between 350 and 450 nm and at a wavelength of 800 nm or more.
Noguchi teaches a laminated glass with two heat insulating layers sandwiched between two glass plates and two interlayers (Abstract).  Noguchi teaches his laminated glass has excellent reflection characteristics of infrared rays, particularly infrared rays having a wavelength of 1000 nm or more (paragraph 0013).  Noguchi teaches the metal film of his heat insulating layers can be laminated by sputtering (paragraph 0059).  Noguchi teaches that the amount of infrared reflection of his two heat insulating layers at about 400 nm and at above 800 nm are 25% and 90%, respectively (paragraph 0049 and Figure 4 [in original Japanese patent document]).
Given that Tsunoda and Noguchi are drawn to interlayer films for laminated glass, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the two heat insulating layers as taught by Noguchi as the heat insulating layer in the interlayer for laminated glass taught by Tsunoda.  Since Tsunoda and Noguchi are both drawn to interlayer films for laminated glass, one of ordinary skill in the art would have a reasonable expectation of success in using the two heat insulating layers of Noguchi as the heat insulating layer in the interlayer for laminated glass taught by Tsunoda.  Further, Noguchi teaches that the multilayer film interference by his two heat insulating layers makes it possible to exhibit excellent heat ray blocking property while ensuring visible light transmission (paragraph 0013).
Regarding claim 3, Tsunoda in view of Noguchi teaches the elements of claim 1, and Tsunoda teaches the organic coloring matter (coloring agent) is a phthalocyanine compound, a naphthalocyanine compound, or an anthracyanine compound (paragraph 0087).  
Regarding claim 4, Tsunoda in view of Noguchi teaches the elements of claim 1, and Tsunoda teaches the first or second resin layers contains metal oxide particles having heat shielding performance (heat shielding particles) (paragraph 0092).  
Regarding claims 5 and 8, Tsunoda in view of Noguchi teaches the elements of claims 1 and 7, and Tsunoda teaches the thermoplastic resin in the first and second resin layers is polyvinyl acetal (paragraphs 0019 and 0025).
Regarding claims 6 and 9, Tsunoda in view of Noguchi teaches the elements of claims 1 and 7, and Tsunoda teaches the first and second resin layers contain a plasticizer (Abstract and paragraph 0026).
Regarding claim 10, Tsunoda in view of Noguchi teaches the elements of claim 1, and Tsunoda teaches a multilayer interlayer film (Item 11) comprising an infrared reflection layer (Item 3), with a first resin layer on one side of the infrared reflection layer (Item 1), and a second resin layer on the other side of the infrared reflection layer (Item 2) (paragraphs 0021 and 0043 and Figures 1 and 3, see above).  Tsunoda teaches a laminated glass with a first laminated glass member (Item 21), a second laminated glass member (Item 22), and a multilayer interlayer film (Item 11) (paragraphs 0165-0167 and Figures 1 and 3, see above).
Regarding claim 11, Tsunoda in view of Noguchi teaches the elements of claim 10, and Tsunoda teaches his laminated glass for a building or vehicle is mounted on an opening part between an outer space and an inner space into which heat rays are made incident from the outer space (paragraph 0178).  Tsunoda teaches the mounting in the order: outer space / first laminated glass / first resin layer / infrared ray reflection layer / second resin layer / second laminated glass member / inner space (paragraph 0179).  
It is the examiner’s position that the assignment of “first” and “second” designations between Tsunoda and the claimed invention are based on based on different criteria, and therefore, the configurations of the laminated glass of Tsunoda and the claimed invention are the same.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kimura et al. (JP 2008/037667 A, published 21 Feb. 2008) teaches a laminated glass with an infrared reflection film with strong reflections at 200 and 1000 nm.  Nakai et al. (JP H04/74737 A, published 10 Mar. 1992) teaches a laminated glass with a heat reflection film.  Nishikawa and Nakatsugawa (JP 2018/002534 A, published 11 Jan. 2018) teaches a glass laminate with two infrared reflective members.  Yaoita et al. (US Patent Application 2008/0199670 A1, published 21 Aug. 2008) teaches a laminated glass with an infrared reflection film with reflectance peaks at 350 nm and 1000 nm.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is (571)272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787